UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 FROM TO COMMISSION FILE NUMBER: 000-49676 ARTFEST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 03-0390855 (State or jurisdiction (IRS Employer of incorporation or organization) Identification No.) 27758 Santa Margarita Parkway, # 281 Mission Viejo CA 92691 (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number:1-888-692-7833 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X] As ofAugust 3, 2007, the Registrant had28,090,629 shares of common stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] -1- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management's Discussion and Analysis and Plan of Operation Item 3. Controls and Procedures. PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Signatures CERTIFICATIONS -2- PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PAGE ACCOUNTANT'S REVIEW REPORT F-1 FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 -3- THOMAS BAUMAN CERTIFIED PUBLIC ACCOUNTANT 4 SCHAEFFER STREET HUNTINGTON STATION, NY 11746 Telephone (631) 427-4789Fax (631) 424-3649 To the Board of Directors and Stockholders Artfest International, Inc. Mission Viejo, CA 92691 Report of Independent Registered Public Accounting Firm I have reviewed the Balance Sheets of Artfest International, Inc. (A Development Stage Company) as of June 30, 2007 and 2006 and the related Statements of Operations, Stockholders’ Equity, and Cash Flows for the periods then ended. These interim financial statements are the responsibility of the company’s management. I conducted the review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, I do not express such an opinion. Based on my review, I am not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with US generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has had limited operations and has not commenced planned principal operations.The Company’s financial position and operating results raise substantial doubt about its ability to continue as a going concern.Management’s plan regarding those matters also are described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Thomas Bauman, C.P.A.Thomas Bauman, C.P.A. August 9, 2007 F-1- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) BALANCE SHEETS June30, December 31, 2007 2006 Current Assets: Cash $ 1,536 $ 255 Prepaid Expenses 291 561 Total Current Assets 1,827 816 Property and Equipment, at cost less accumulated depreciation 2,775 5,125 TOTAL ASSETS 4,602 5,941 Current Liabilities: Accounts Payable and Accrued Liabilities $ 132,757 $ 110,882 Note Payable - Current Portion 18,806 18,806 Loans Payable (Note 11) 709,607 624,107 TOTAL LIABILITIES 861,170 753,795 Stockholders' Equity: Common Stock - $.00001 par value - 40,000,000 shares authorized, 28,090,629 and 28,000,629 shares issued and outstanding 198 198 Additional Paid-in Capital 264,490 264,490 Accumulated deficit (1,121,256 ) (1,012,542 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,602 $ 5,941 F-2- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Six Months ended Months ended June 30, June 30, 2007 2006 2007 2006 Revenues $ - $ 24,587 $ - $ 91,257 Cost of Revenue - 36,962 - 69,929 Gross Profit (Loss) - (12,375 ) - 21,328 Sales, General and Administrative Expenses (57,995 ) 72,362 (108,713 ) (161,605 ) Net (Loss) From Operations (57,995 ) (84,737 ) (108,713 ) (140,277 ) Other Income (Expense) , Net (Notes 5 & 12) - (17,573 ) - (17,573 ) (Deficit)- Development Stage $ (57,995 ) $ (102,310 ) $ (108,713 ) $ (157,850 ) Weighted average number of common shares outstanding - basic and fully diluted 28,060,629 27,800,629 28,040,629 27,756,629 Net (Loss) per share - basic and fully diluted $ 0 $ 0 $ 0 $ (0.01 ) F-3- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months ended June 30, 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ (108,713 ) $ (157,850 ) Adjustments to reconcile net (loss) to net cash (used) by operating activities: Depreciation 2,350 2,350 (Increase) Decrease in other assets - 21,410 Increase in loan receivable - 995 Increase (Decrease) in accounts payable 21,874 12,241 Increase in prepaid expenses 270 (561 ) Net Cash (Used) by Operating Activities: (84,219 ) (121,415 ) Cash Flows From Investing Activities: (Purchase ) Disposal of Equipment - 30,114 Net Cash Used by Investing Activities: - 30,114 Cash Flows From Financing Activities: Issuance of Common Stock - - Decrease in Notes payable - 2,267 Increase in loans payable 85,500 56,765 Increase in contributed capital - 40,000 Net Cash Provided by Financing Activities: - 99,032 Net Increase in Cash 1,281 7,731 Cash at Beginning of Period 255 878 Cash at End of Period $ 1,536 $ 8,609 F-4- ARTFEST INTERNATIONAL, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1 - History and organization of the company The Company was organized February 21, 2002 (Date of Inception) under the laws of the state of Delaware to operate a retailing business through its wholly-owned subsidiary. Note 2 - Accounting policies and procedures Cash and cash equivalents The Company maintains a cash balance in a non-interest-bearing account that currently does not exceed federally insured limits. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. There were no cash equivalents as of June 30, 2007. Fixed Assets Property and equipment are recorded at historical cost. Minor additions and renewals are expensed in the year incurred. Major additions and renewals are capitalized and depreciated over their estimated useful lives. Depreciation is calculated using the straight-line method over the estimated useful lives as follows: Computer equipment 3 years Office equipment 4 years Property and Equipment consist of the following: Office equipment 15,928 Less-accumulated depreciation (13,153 ) $ 2,775 Impairment of long-lived assets Long-lived assets held and used by the Company are reviewed for possible impairment whenever events or circumstances indicate the carrying amount of an asset may not be recoverable or is impaired. No such impairments have been identified by management at June 30, 2007. Revenue recognition The Company recognized revenue and gains when earned and related costs of sales and expenses when incurred. Advertising costs The Company expenses all costs of advertising as incurred. There were nominal advertising costs included in selling, or general and administrative expenses in 2007 or 2006. Loss per share Net loss per share is provided in accordance with Statement of Financial Accounting Standards No. 128 (SFAS # 128) "Earnings Per Share". Basic loss per share is computed by dividing losses available to common stockholders by the weighted average number of common shares outstanding during the period. The Company had no dilutive common stock equivalents, such as stock options or warrants as of June 30, 2007 or 2006. Reporting on the costs of start-up activities Statement of Position 98-5 (SOP 98-5), "Reporting on the Costs of Start-Up Activities", which provides guidance on the financial reporting of start-up costs and organizational costs, requires most costs of start-up activities and organizational costs to be expensed as incurred. SOP-98-5 is effective for fiscal years beginning after December 15, 1998. With the adoption of SOP-98, there has been little or no effect on the Company's financial statements. Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair value of financial instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of June 30, 2007 and 2006 respectively. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash and accounts payable. Fair values are assumed to approximate carrying values for cash and payables because they are short term in nature and their carrying amounts approximated fair values or they are payable on demand. Income Taxes Deferred income tax assets and liabilities are computed annually for differences between the financial statement and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable on the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is the tax payable or refundable for the period plus or minus the change during the period in deferred tax assets and liabilities. F-5- Segment reporting The Company follows Statement of Financial Accounting Standards No. 130, "Disclosures About Segments of an Enterprise and Related Information". The Company operates as a single segment and will evaluate additional segment disclosure requirements as it expands its operations. Dividends The Company has not yet adopted any policy regarding payment of dividends. No dividends have been paid or declared since inception. Recent pronouncements In June 2001, SFAS No. 141, "Business Combinations", and SFAS No. 142, "Goodwill and Other Intangible Assets", were issued. SFAS No. 141 requires that all business combinations initiated after June 30, 2001 be accounted for using the purchase method of accounting, and that identifiable intangible assets acquired in a business combination be recognized as an assets apart from goodwill if they meet certain criteria. The impact of the adoption of SFAS No. 141 on our reported operating results, financial position and existing financial statements disclosure is not expected to be material. SFAS No. 142 applies to all goodwill and identified intangible assets acquired in a business combination. Under the new standard, all goodwill and indefinite-lived intangible assets, include the acquired before initial application of the standard, will not be amortized but will be tested for impairment at least annually. The new standard is effective for fiscal years beginning after December 15, 2001. The impact of the adoption of SFAS No. 142 on our reported operating results, financial position and existing financial statement disclosure is not expected to be material. In July 2001, SFAS No. 143, "Accounting for Asset Retirement Obligations", was issued which requires the recognition of a liability for an asset retirement obligation in the period in which it is incurred. When the liability is initially recorded, the carrying amount of the related long-lived asset is correspondingly increased. Over time, the liability is accreted to its present value and the related capitalized charge is depreciated over the useful life of the asset. SFAS No. 143 is effective for fiscal years beginning after June 15, 2002. The impact of the adoption of SFAS No. 143 on the Company's reported operating results, financial position and existing financial statement disclosure is not expected to be material. In August 2001, SFAS No. 144, "Accounting for the Impairment of Disposal of Long-lived Assets", was issued. This statement addresses the financial accounting and reporting for the impairment of disposal of long-lived assets and broadens the definition of what constitutes a discontinued operation and how results of a discontinued operation are to be measured and presented. The provisions of SFAS No. 144 are effective for financial statements issued for fiscal years beginning after December 15, 2001. The impact of the adoption of SFAS No. 144 on our reported operating results, financial position and existing financial statement disclosure is not expected to be material. Stock-Based Compensation The Company accounts for stock-based awards to employees in accordance with Accounting Principles Board Opinion No. 25, "Accounting for Stock Issued to Employees" and related interpretations and has adopted the disclosure only alternative of SFAS No. 123, "Accounting for Stock-Based Compensation". Options granted to consultants, independent representatives and other non-employees are accounted for using the fair value method as prescribed by SFAS No. 123. Year end The Company has adopted December 31 as its fiscal year end. Note 3 - Going concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has incurred a net loss of $1,121,256 for the period from February 21, 2002 (inception) to June 30, 2007. The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of its new business opportunities. Management has plans to seek additional capital through a public offering of its common stock. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amount of the classification of liabilities that might be necessary in the event the Company cannot continue in existence. Note 4 - Income taxes The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109, "Accounting for Income Taxes" (SFAS No. 109), which requires use of the liability method. SFAS No. 109 provides that deferred tax assets and liabilities are recorded based on the differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes, referred to as temporary differences. Deferred tax assets and liabilities at the end of each period are determined using the currently enacted tax rates applied to taxable income in the periods in which the deferred tax assets and liabilities are expected to be settled or realized. F-6- The provisions for income taxes differs from the amount computed by applying the statutory federal income tax rate to Income before provision for income taxes. The source and tax effects of the differences are as follows: U.S. federal statutory rate 34.00 % Valuation reserve 34.00 % Total 0.00 % As of June 30, 2007, the Company has a net operating loss carryforward of approximately $1,121,000 for tax purposes, which will be available to offset future taxable income. This carryforward will expire in 2027. Note5 - Stockholders' Equity The Company is currently authorized to issue 40,000,000 shares of its $0.00001 par value common stock. On November 19, 2002 the Company issued 19,685,000 shares of its .00001 par value common stock as founders' shares to acquire 100% of the outstanding shares of Artfest, Inc., a Delaware Corporation for a net book value of $197. Artfest provides sales, marketing, financial and e-commerce systems to the industries of Arts, Antiques, Collectibles and Luxury Goods. The markets are serviced by artists, dealers, galleries, and manufacturers of reproductions and luxury goods. Note6 - Warrants and options As of June 30, 2007 and 2006, there were no warrants or options outstanding to acquire any additional shares of common stock. Note 7 - Related party transactions Office space and services were provided without charge by the Chief Executive Officer. Such costs are immaterial to the financial statements and, accordingly, have not been reflected therein. The officers and directors of the Company are involved in other business activities and may, in the future become involved in other business opportunities. If a specific business opportunity becomes available, such person may face a conflict in selecting between the Company and their other business interest. The Company has not formulated a policy for the resolution of such conflicts. Note8 - Loans Payable On January 5, 2003, the Company purchased a 2002 Chevrolet Avalanche through GMAC for $29,717. The note calls for a term of 5 years at a rate of 5.9% beginning on February 24, 2003, and maturing on December 24, 2007. As of the report date, the Company had defaulted on the note and the vehicle has been returned to to GMAC for sale. The Company has $709,607 short term notes payable to shareholders. The notes call for varying interest rates ranging from 1% to 8% per annum, and contain a stock payment option payable to the lender's discretion. As of the report date, the Company is in default on all of its short term notes payable to non-shareholder investors. Management has not formulated a repayment plan, and no contingency plan has been established in the event that the lenders seek legal remedies. F-7- 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION Results of Operations (a) Revenues The Company did not generate Operating revenues for the six months ended June 30, 2007 and recorded an operating loss of $108,713. Operating revenues for the quarter ended June 30, 2006 were $24,587 with an operating loss of $102,310. (b) Costs and Expenses Selling, General and Administrative expenses of $57,995 decreased in the subject fiscal quarter compared to $72,362 for the year preceding. The decrease is primarily due to the reduction in expenses as the company reduced operations. Significant expenses in the current quarter consisted of $18,000 in accounting and professional fees related to financial reporting and compliance, 15,750 fees in developing our business model and operating plans, and $12,000 of interest accrued on notes and loans payable. (c) Depreciation, Depletion and Amortization Depreciation totaled $1,175 in 2007 and 2006. No depletion or amortization was charged during 2007 or 2006. (e) Net Loss The company had a net loss of $108,713 for the six months ended June 30, 2007 compared to a net loss of $157,850 for the prior year six month period. The decrease in net loss is the result of decreased operating costs. Plan of Operation Our current plan, in summary, as of June, 2007, is focused primarily on corporate and securities law considerations in completing a process of updating filings with both applicable state and Federal agencies, as needed, including the SEC, and related efforts. Management believes the success of the business, potential in the future, needs a stable foundation as a public company. The first part is compliance with laws and regulations, primarily updating and keeping current filings with the SEC which we have done, and next establishing the business as a “trading” entity upon some stock exchange or similar trading medium. At the same time, it is important to continue core business pursuits, such as operational improvements, and become a profitable business.We anticipate obtaining funding to address cash flow needs through private placements, loans and similar matters. Our plan is subject to many risks. No assurance of success can be given. We have, as of June, 2007, confirmed terms on a loan and related arrangements. We may experience additional funding from this source, with no guarantee, but also are subject to restrictions on obtaining other funding, and undertaking both corporate level and operations level actions while the agreement is in place. See Part III, Item 9, Loan Obligation and Management Restructuring, and other information, contained in the Company Form 10-KSB report for the fiscal year ended December 31, 2004, and subsequent filings and amendments, if any. Forward Looking Statements The foregoing Management’s Discussion and Analysis or Plan of Operation and comments elsewhere herein may contain “forward looking statements” within the meaning of Rule 175 under the Securities Act of 1933, as amended, and Rule 3b-6 under the Securities Act of 1934, as amended, or may be amended, including statements regarding, among other items, business strategies, continued growth in markets, projections, and anticipated trends in business and the industry in which it operates. The words “believe,” “expect,” “anticipate,” “intends,” “forecast,” “project,” and similar expressions identify forward-looking statements. These forward-looking statements are based largely on expectations and are subject to a number of risks and uncertainties, certain of which are beyond control. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward looking statements, including, among others, the following: reduced or lack of increase in demand for products, competitive pricing pressures. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained herein will in fact transpire or prove to be accurate. We disclaim any intent or obligation to update “forward looking statements.” -4- PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. None. ITEM 2.
